Atkustsoh, J.
The exception is to a judgment overruling the plaintiff’s motion for a new trial, in a suit for specific performance of an alleged parol contract for an undivided third interest in described realty. Held:
1. The fourth, fifth, and sixth grounds of the motion for a new trial, complaining of the exclusion of evidence offered by the plaintiff, show no error.
2. The excerpt from the charge of the court, complained of in the seventh ground of the motion for a new trial, was not erroneous as against the plaintiff.
3. The verdict for the defendant was authorized by the evidence, and the judge did not err in refusing, a new trial.

Judgment affirmed.


All the Justices concur.

J. J. Barge, for plaintiff. L. S. Gamp, for defendant.